PER CURIAM.
Mario Thomas appeals the district court’s sentencing calculation because the court rejected his plea agreement’s drug quantity calculation. We affirm.
Thomas concedes he failed to object to his sentence but he contends the court *738committed plain error by sentencing him contrary to his plea agreement. The parties’ briefs, and our study of both the appellate record and the applicable law, convince us that the district court did not err in sentencing Thomas consistent with the undisputed drug quantity evidence rather than the plea agreement’s mistaken calculation. The district court warned Thomas before accepting his plea that the agreement did not bind the court and the court followed every other provision of the plea agreement. Because the district court did not err, much less commit plain error, we affirm.